ORDER
PER CURIAM.
Columbus Sanders appeals from the motion court’s judgment denying his “Motion for Reconsideration of Post-Conviction Relief Pursuant to Rule 29.15.” We have reviewed. the briefs of the parties and the record on appeal and conclude the judgment of the motion court was not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for them'‘use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).